NOTICE OF ALLOWANCE
Claims 1-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A meta projector comprising: a substrate; an edge emitting device on the substrate, the edge emitting device including an upper surface extending parallel to the substrate and a side surface inclined relative to the upper surface, the edge emitting device configured to emit light through the side surface; a meta-structure layer spaced apart from the upper surface of the edge emitting device, the meta-structure layer including a plurality of nanostructures having a sub-wavelength shape dimension, the sub-wavelength shape dimension smaller than a wavelength of the light emitted from the edge emitting device; and a path changing member configured to change a path of the light emitted from the edge emitting device to direct the path toward the meta-structure layer, wherein the meta-structure layer further includes a support layer supporting the plurality of nanostructures, the support layer including a first surface facing the edge emitting device and a second surface opposite to the first surface wherein the plurality of nanostructures includes plurality of first nanostructures on the first surface of the support layer and plurality of second nanostructures on the second surface of the support layer, wherein the plurality of second nanostructures are configured to form structured light using the light emitted from the edge emitting device, and a pattern of the structured light includes bright and dark points of which angular positions are coded, and wherein a shape distribution of first plurality of nanostructure and a shape distribution of the plurality of second nanostructures are different to each other “, among other elements of the claims, cannot be found alone or in combination within the cited art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/kenneth bukowski/Primary Examiner, Art Unit 2621